OPINION and JOURNAL ENTRY.
{¶ 1} Defendant-appellant, Stevenbo T. Elliott, appeals a decision of the Columbiana County Common Pleas Court denying his petition for post-conviction relief.
 {¶ 2} On March 27, 2001, appellant was convicted of robbery in violation of R.C. 2911.02. On June 4, 2001, appellant filed a motion for new trial alleging newly discovered evidence. Specifically, appellant alleged that another individual, similar in appearance to him, had admitted to committing the robbery. The trial court overruled the motion.
 {¶ 3} Appellant assigned this as error in his direct appeal before this court under case No. 01 CO 24. On March 21, 2003, this court found merit to appellant's argument and reversed the trial court's decision, vacated appellant's conviction, and remanded the case for a new trial. See State v. Elliott, 7th Dist. No. 01 CO 24, 2003-Ohio-1426. Accordingly, the appeal from the denial of appellant's petition for post-conviction relief is moot.
This appeal is hereby dismissed as moot. Costs taxed against appellant.
Waite, P.J., Donofrio and DeGenaro, JJ., concur.